Detailed Action
Allowable Subject Matter & Claim Language Interpretation
Claims 1-4 are allowed.
Claim 1 recites a heat shield panel composed of a plurality of sheets interposed between two exterior surfaces.  As such, the final product must contain layers than recognizably distinct elements in some fashion.  Conversely, if a heat shield was initially composed of layers during fabrication, but these layers were fused to such an extent during fabrication that there is no longer any meaningful distinction between layers in the final product, such a product would not infringe on claim 1.  To interpret otherwise would be to impart a product-by-process limitation into claim 1.  
Also, claim 1 recites that each sheet has a removable portion proximate [its] outer edge that has a guide hole.  The specification states that these removable portions “may be removed.”  It is examiner’s understanding that in real fabrication these portions are always removed.  Nevertheless, the transient product that exists post fusion of layers, but prior to the removal of these portions is a heat shield panel having all of the recited structures.  Once these removable portions are cut off, however, the same heat shield no longer infringes claim 1 because it no longer has the structural elements.  
Examination and allowance of claim 1 is predicated on the above interpretations.   The prior art, e.g. U.S. 5,737,922, teaches heat shield panels than are fabricated by fusing numerous sheets together with each layer having slices of a cooling channel.  This prior art does not, however, teach these layers having removable edge portions with guild holes that facilitate alignment, as recited in claim 1.  The prior art does, however, anticipate the heat shield that would exist once these edge portions are removed.
Claims 2-4 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726